      Case: 4:19-cr-00567-HEA Doc. #: 41 Filed: 05/12/20 Page: 1 of 1 PageID #: 115



                             THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA                                        )
                                                                 )
         Plaintiff,                                              )
                                                                 )
 v.                                                              ) No. 4:19CR00567 HEA
                                                                 )
 CARLOS O’CONNER,                                                )
                                                                 )
         Defendant.                                              )



                          MOTION FOR LEAVE TO FILE UNDER SEAL

       Comes now Defendant Carlos O’Conner, by and through counsel, Tara Crane, Assistant Federal

Public Defender, and requests leave to file Defendant’s Sentencing Memorandum under seal. Said

Memorandum contains confidential information and person information.

                                             Respectfully submitted,

                                             /s/ Tara Crane_____________
                                             TARA CRANE # 52206 MO
                                             Assistant Federal Public Defender
                                             1010 Market Street, Suite 200
                                             St. Louis, Missouri 63101
                                             Telephone: (314) 241-1255
                                             Fax: (314) 421-3177
                                             E-mail: Tara_Crane@FD.org
                                             ATTORNEY FOR DEFENDANT

                                    CERTIFICATE OF SERVICE

I hereby certify that on May 12, 2020, the foregoing was filed electronically with the Clerk of the Court
to be served by operation of the Court’s electronic filing system upon Cassandra Wiemken, Assistant
United States Attorney.
                                              /s/ Tara Crane______
                                              TARA CRANE
                                              Assistant Federal Public Defender
